In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00040-CV


TAMISHA NICOLE CAMPBELL,                      §   On Appeal from the 348th District
INDIVIDUALLY AND AS GUARDIAN                      Court
AND NEXT FRIEND OF TAMATHA
NANETTE WILLIAMS, AN                          §   of Tarrant County (348-275904-14)
INCAPACITATED PERSON, Appellant
                                              §   August 15, 2019
V.

                                              §   Opinion by Justice Birdwell
PAUL H. POMPA, M.D. AND MARCUS                    Concurrence and Dissent by Justice
LESLY WEATHERALL, M.D., Appellees             §   Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Tamisha Nicole Campbell shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell